Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, Species III, Figs 3-1, 3-2, 3-3, Claims 1, 2, 10-13, 15-20 in the reply filed on 8/30/2021 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bottom layer of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the apertures of claims 1, 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fabric covering being compressed between the cap layer and the body panel while also covering the top and bottom surfaces of the body panel of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Fig 3-3 shows covering 322 not covering the top surface 327.
relief of claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the seal of claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second seal of claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 10 objected to because of the following informalities:  “such at” should be changed to read “such that”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-2, 12, 13, 15, 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 requires that the fabric covering is compressed between the cap layer and the body panel while claim 1 also requires that the fabric covering covers the top and bottom surfaces. The claim is unclear since one of ordinary skill in the art does not understand how the fabric covering can wrap around the top and bottom while also being compressed between components in the middle. 

Claim 19 seems to require that a surface plane of a top surface of the body panel has a relief at a seal of less than 1.0 millimeter. The claim is unclear since one of ordinary skill in the art does not understand where the relief or where the seal is, while claim 19 mentions a location, and 

Claim 1 recites ‘the bottom layer’ without antecedent basis, the claim is unclear since one of ordinary skill in the art does not understand which component is intended. 

Claim 13 recites ‘the apertures’ without antecedent basis, the claim is unclear since one of ordinary skill in the art does not understand which component is intended. 

Claim 15 recites ‘the edge’ without antecedent basis, the claim is unclear since one of ordinary skill in the art does not understand which component is intended. 

Claim 19 recites ‘the top surface’ without antecedent basis, the claim is unclear since one of ordinary skill in the art does not understand which component is intended. 
Claim 19 recites ‘the seal’ without antecedent basis, the claim is unclear since one of ordinary skill in the art does not understand which component is intended. 

Claim 20 recites ‘the edge’ without antecedent basis, the claim is unclear since one of ordinary skill in the art does not understand which component is intended. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10, 12, 15-20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Honma (US 20180270967 A1, hereinafter Honma)

10. Honma teaches an electronic device housing comprising:
a body panel (3, fig 4b);
a cap layer (4) affixed to the body panel;
a covering (2) enclosing external surfaces of body panel such at the covering has no visible or tactile seams ([0048] recites ‘the bottom cover 2 is preferably a seamless member’).

12. Honma teaches the electronic device housing of claim 10, wherein the cap layer includes at least one of: a display, a keyset, and a touch pad ([0069] recites ‘the top cover 4 may be an electronic component such as a liquid crystal display or a keyboard’).

15. Honma teaches the electronic device housing of claim 10, wherein the edge is a first edge, and the body panel further includes a second edge, third edge, and fourth edge (since element 3 is in three dimensional space); and wherein the covering is further positioned on and covering the second edge, third edge, and fourth edge to cover all of an outer surface of the body panel (fig 2).

16. Honma teaches the electronic device housing of claim 10, further comprising an adhesive layer between the covering and an external surface of the body panel ([0065] recites ‘A suitable method for directly joining the reinforcing structure 3 and the bottom cover 2 or the top cover 4 is a method using a laminate, in which a film or nonwoven fabric composed of a thermoplastic resin is laminated on a surface, for the outermost layer of a fiber-reinforced sheet (prepreg sheet) including a thermosetting resin as a matrix resin, and the thermoplastic resin used here can also be selected from the group of thermoplastic resins exemplified as the matrix resin’).

17. Honma teaches the electronic device housing of claim 10, wherein a thickness of the covering is substantially uniform across an outer surface of the body panel ([0047] recites ‘The thickness of a member that forms the bottom cover 2 is preferably within a range of 0.1 mm or more and 0.8 mm or less’).

18. Honma teaches the electronic device housing of claim 10, wherein the covering is radiotransparent (paragraph 0048 recites ‘the bottom cover 2 is formed of … a fiber-reinforced composite material’).

19. Honma teaches the electronic device housing of claim 10, wherein a surface plane of the top surface has a relief at the seal of less than 1.0 millimeter (paragraph 0047 recites ‘The thickness of a member that forms the bottom cover 2 is preferably within a range of 0.1 mm or more and 0.8 mm or less’).

20. Honma teaches the electronic device housing of claim 10, wherein the edge is a first edge (fig 4b) and the covering is continuous across the bottom surface (fig 4b) to a second edge of the body panel opposite the first edge (fig 4b), and the covering wraps around the second edge to a second seal (fig 4b).


Claims 10, 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gengler (US 20140139991 A1, hereinafter Gengler)
10. Gengler teaches an electronic device housing comprising:
a body panel (104, fig 15);
a cap layer (102) affixed to the body panel;
a covering (32) enclosing external surfaces of body panel such at the covering has no visible or tactile seams (paragraph 0062 mentions 32 extending continuously and completely around the outer periphery).

11. Gengler teaches the electronic device housing of claim 10, wherein the cap layer is inset into the body panel such that the cap layer does not extend beyond an edge surface of the body panel (fig 15).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Honma in view of Diller (US 20120296447 A1, hereinafter Diller)

13. Honma teaches the electronic device housing of claim 10, but fails to specifically teach that the covering includes one or more apertures and the covering is positioned such that the apertures allow user access to the body panel.

Diller teaches a covering (12, fig 1) includes one or more apertures (100, fig 1) and the covering is positioned such that the apertures allow user access to the body panel ([0046] recites ‘The cable port 100 provides for wired or cable connections to be made with the electronics within the housing 12’)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Diller into the device of Honma. The ordinary artisan would have been motivated to modify Honma in the above manner for the purpose of charging a device or connecting headphones while also having a waterproof tight seal.
	
Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841